Citation Nr: 1813943	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  12-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), bipolar disorder, and anxiety.
 
2. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hearing loss disability; and if so, whether entitlement to service connection is warranted.

3. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.

5. Entitlement to service connection for sarcoidosis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971. The Appellant is his surviving daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2010 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has been notified that the Veteran died in July 2012. 

In May 2013, the Veteran's surviving daughter submitted a claim for accrued benefits. A claim for accrued benefits, survivors' pension, or DIC benefits by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such claim, was pending before the AOJ or the Board when the claimant died. See 38 C.F.R. § 3.1010 (c)(2). In March 2017, the RO determined that the Veteran's surviving daughter met basic eligibility for substitution, and the Veteran's surviving daughter was substituted as the Appellant for the purpose of processing the Veteran's claims to completion. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369  (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383  (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

However, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence. 38 C.F.R. § 3.156 (c) (2017). 

The Board notes that additional military personnel records have been associated with the claims file, and finds that such additional records specifically pertain to the Veteran's claims for hypertension and acquired psychiatric disability, to include PTSD, depression, anxiety, and bipolar disorder. Such military personnel records are official service department records and specifically relate to the Veteran's Vietnam service. Id. These records were not associated with the claims folder when VA first decided the claims, and are pertinent to the claims for hypertension, to include as due to herbicide exposure, and an acquired psychiatric disability, to include PTSD, depression, anxiety, and bipolar disorder. As such, the claims of entitlement to service connection for hypertension and an acquired psychiatric disability will be reconsidered without consideration of whether there is new and material evidence. Id. 

Turning to the issue of entitlement to service connection for a bilateral hearing loss disability, as will be discussed further below, such additional military personnel records are not relevant to this claim. Thus, the provisions of 38 C.F.R. § 3.156 (c) are not for application and the issue of entitlement to a bilateral hearing loss disability will be addressed in accordance with the laws and regulations governing new and material claims. Accordingly, the issue of entitlement to a bilateral hearing loss disability has been phrased as new and material in the cover page above.

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). In this case, the record indicates diagnoses of PTSD, depression, bipolar disorder, and anxiety. The Board has accordingly characterized the mental health issue as an acquired psychiatric disorder, to include PTSD, depression, bipolar disorder, and anxiety, as shown on the title page above.

In an October 2017 statement, the Appellant requested a withdrawal. However, in a February 2018 Motion to Disregard Withdrawal and Proceed with Appeal Resolution, the Appellant's representative, stated, "[g]iven the ambiguity and her continued requests for an updated status on the appeal (the most recent of which was on January 29, 2018) it is argued that the Appellant did not intend to drop the entire appeal, and instead, sought only to withdraw her request for a personal appearance via videoconference hearing." The Appellant has not requested the rescheduling of her hearing before the Board. Therefore, the Board finds that the Appellant's previous request for a hearing before the Board is withdrawn, but that the matter is not considered withdrawn and is still before the Board on appeal.

The issues of entitlement to an acquired psychiatric disorder, hypertension, COPD, and sarcoidosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2001 final rating decision, the RO denied entitlement to service connection for a bilateral hearing loss disability.

2. Evidence received since the August 2001 decision includes evidence that is either cumulative or redundant, does not relate to unestablished facts necessary to substantiate the claims for service connection for bilateral hearing loss, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1. New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability. 38 U.S.C. §§ 5103, 5103A, 5107, 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). As to the claim for entitlement to service connection for a bilateral hearing loss disability, the Appellant in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran and/or the Appellant, or obtained on his behalf, be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Whether New and Material Evidence has Been Received to Reopen the Veteran's Claim of a Bilateral Hearing Loss Disability

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2017). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156 (a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The issue of entitlement to service connection for a bilateral hearing loss disability was denied by the AOJ in an August 2001 rating decision. In the August 2001 rating decision, the AOJ denied the Veteran's claim on the basis that there is no evidence that the claimed condition exists.

The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In July 2010, the Veteran submitted a letter requesting the reopening of his claim for entitlement to service connection for a bilateral hearing loss disability. The RO denied the reopening of this matter and continued the denial. However, as previously noted, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. See Jackson, 265 F.3d at 1369; Wakeford, 8 Vet. App. at 239-40.

The Board finds that since the August 2001 rating decision, the record does not include new and material evidence that warrants the reopening of the claim. Primarily, the Board notes evidence of a bilateral hearing loss disability continues to be absent from the record. While the record includes new VA treatment records, such medical records do not indicate a bilateral hearing loss disability. 

Moreover, the Board acknowledges that new evidence provides additional information and verification regarding the Veteran's Vietnam service, to include a letter submitted in August 2011 and assertions reported by the Veteran at the August 2010 VA examination. Nevertheless, the Board finds that such additional information pertains to the verification of the Veteran's Vietnam service and does not relate to the facts necessary to substantiate the claim of a bilateral hearing loss disability. Similarly, of record are new military personnel records, including a document that indicates the Veteran received special pay for duty subject to hostile fire and/or tax exemption for February 1968 and a May 1968 military personnel document that indicates the Veteran volunteered to accompany an element of the squadron on extended rotation in support of operations in South East Asia. However, the Board again finds that such additional information pertains to the Veteran's asserted Vietnam service and does not relate to the facts necessary to substantiate the claim of a bilateral hearing loss disability.

Therefore, the Board finds the evidence submitted since the August 2001 rating decision to be new in that they were not previously considered by RO, but does not find such evidence to be material to the previously denied claim. The additional evidence of record, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim and is redundant of the evidence of record at the time of the last prior final denial.

For these reasons, the Board finds that the additional evidence submitted since the August 2001 rating decision does not offer any new and material information pertaining to the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability. Therefore, reopening of the claim for service connection for a bilateral hearing loss disability is not warranted and the application to reopen the service connection claim for a bilateral hearing loss disability is denied. 38 C.F.R. § 3.156.


ORDER

New and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss disability has not been received, and the claim to reopen is denied.

REMAND

The Board remands the issues of acquired psychiatric disorder, hypertension, COPD, and sarcoidosis for additional development and adjudication.

I. Acquired Psychiatric Disorder

The Appellant asserts that the Veteran had an acquired psychiatric disability, to include PTSD, depression, bipolar disorder, and anxiety, as a result of his service, to include his service in Japan and Vietnam. Military personnel records indicate that the Veteran served as an Air Force postal and courier worker.

In a September 1998 statement, the Veteran stated that he was "TDY with 38th TAS" in approximately October 1967. The Veteran explained that on a flight from "Langley to Hamilton AFB CA" they were forced to make an emergency landing after losing three engines. He noted that they finally landed in Tachikawa AB Japan, which was his temporary home base, and where they flew shuttle flights out of Tachikawa to Vietnam. He stated, "[i]t was standard procedure to rotate in and out of Vietnam," with his first trip in country to Vietnam being at Natrane AB. The Veteran asserted that upon landing and being transferred to an armored flight-line shuttle, he received incoming fire that struck the bus. The Veteran further asserted that his second trip to Natrane AB placed him in Vietnam for fifteen days. During these fifteen days, the Veteran was housed in a tent along a barbed wire fence that separated him from the locals, and another man was killed a couple tents down overnight. 

Moreover, the Veteran stated that he flew back aboard a flight that called in the rocketing or firing on Cam Rahn Bay AB Vietnam, and that he recalled seeing "Puff the Magic Dragon the Air Force plane" equipped with guns passing over the surrounding mountains and shooting in that area. "After the smoke cleared, you could see the enemy come up out the ground and continue their march down the mountain. This was seen with field glasses." The Veteran continued, stating that there were other incidents that were too cruel to mention, to include men's throats being slit and deadly souvenirs being sold to service members by locals. "After returning to Tachikawa AB Japan this trip, I was numb to reality. We were due to rotate back and I had picked up some habits." Such experiences were again noted at the Veteran's August 2010.

In August 2011, to corroborate the Veteran's statements, the Appellant submitted a letter dated July 1968 written by the Veteran and addressed to his mother, which states that he was TDY to Vietnam. Additionally, a military personnel document submitted in April 2012 indicates that the Veteran received special pay for duty subject to hostile fire and/or tax exemption for February 1968, and a May 1968 military personnel document shows a performance report that indicates that the Veteran volunteered to accompany an element of the squadron on extended rotation in support of operations in South East Asia.

Pursuant to 38 C.F.R. § 3.304 (f), service connection for PTSD requires: medical evidence of a diagnosis of the condition, a medically established link between the symptoms and an in-service stress, and credible supporting evidence that the claimed in-service stressor occurred. In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that the regulations governing PTSD were amended, effective July 13, 2010. 75 Fed. Reg. 39843 -52 (July 13, 2010). Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service. Id. 

"[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304 (f)(3). 

Since the certification of this case, the RO has conceded the Veteran's Vietnam service, to include his exposure to herbicides in service. As explained in the March 2017 rating decision, VA has found that although the Veteran's military personnel records do not specifically show service in Vietnam, there is a great deal of credible supporting evidence that suggests otherwise. Having conceded the Veteran's Vietnam service, the Veteran's asserted fear of hostile military or terrorist activity is conceded under 38 C.F.R. § 3.304 (f) (3). 

Regarding the Veteran's asserted experiences in Vietnam, the Board finds the Veteran's identified stressors as listed above and set-forth in the record to be related to the Veteran's fear of hostile military or terrorist activity. See 38 C.F.R. § 3.304 (f)(3) (2015). Thus, this matter turns upon whether there whether, in accordance with the liberalized law, there is a nexus between the Veteran's in-service stressors and his diagnosed acquired psychiatric disabilities, to include PTSD, depression, anxiety, and bipolar disorder.

The Veteran was afforded a VA examination in August 2010. The examiner noted a diagnosis of PTSD, bipolar disorder, anxiety, and depression. The VA examiner found that the Veteran's anxiety and depression were secondary to the Veteran's significant medical disorders.  After a review of the VA examination and the Veteran's claims file, the Board remands this matter for an addendum opinion to determine the nature and etiology of the Veteran's acquired psychiatric disabilities, to include PTSD.

II. Hypertension, COPD, and Sarcoidosis

The Appellant asserts that the Veteran had diagnoses of hypertension, COPD, and sarcoidosis as a result of his service. As noted within the claims file, the Veteran asserted exposure to Agent Orange in service. Additionally, the Board notes that the Veteran is service connected for non-small cell lung cancer, coronary artery disease, and diabetes mellitus type II as associated with his conceded Agent Orange exposure. The Veteran is also service connected for (in relevant part) peripheral neuropathy of the bilateral lower extremities, secondary to his diabetes mellitus type II.

As explained above, VA concedes the Veteran's service in Vietnam. With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence to the contrary. 38 U.S.C. § 1116 (a)(3); 38 C.F.R. § 3.307 (a)(6)(iii). Therefore, the Board concedes the Veteran's herbicide exposure in service.

Once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309 (e) for herbicide-related diseases is applicable. Yet, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the current case, the Veteran's diagnosed hypertension, COPD, and sarcoidosis are not listed under 38 C.F.R. § 3.309 (e). In this case, exposure to an herbicide is presumed, therefore the veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service (or another incident of service). See Combee v, 34 F.3d at 1039 (holding that a claimant is not precluded from establishing service connection for a disease with proof of direct causation). 

Therefore, the Board remands these matters for a VA opinion regarding the etiology of the Veteran's diagnosed hypertension, COPD, and sarcoidosis, to include as due to herbicide exposure in service and to include as secondary to the Veteran's service connected disabilities. See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection").

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records, and any private treatment records. Should they exist, ensure that all records are properly associated with the Veteran's electronic claims file.

2. Thereafter, return the claims file to the August 2010 VA examiner, or, if the examiner is unavailable, to another suitably qualified examiner, to provide a addendum VA medical opinion to address the nature and etiology of the Veteran's acquired psychiatric disabilities. The examiner must note that the claims file was reviewed. After a review of the claims file, the examiner must respond to the following:

(a) Regarding the claim for PTSD, the examiner must state whether the Veteran met the criteria for a diagnosis of PTSD during the period on appeal. If the examiner finds that the Veteran does not meet the criteria, a detailed rationale must be included and the examiner must reconcile such finding with the medical evidence of record. 

The examiner is to clearly state whether the claimed stressor(s) support the diagnosis of PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the stressors.

The examiner is reminded that in-service stressors have been conceded. For the purposes of the opinion, the Veteran should be presumed to be a reliable historian.

(b) For each diagnosed psychiatric disability other than PTSD (to include anxiety, depression, and bipolar disorder) specifically state whether it is at least as likely as not (50 percent or great probability) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service.

(c) For each diagnosed psychiatric disability other than PTSD (to include anxiety, depression, and bipolar disorder), state whether it at least as likely as not (a fifty percent probability or greater) that the Veteran's psychiatric disability was caused or aggravated (increased in severity) by the Veteran's service-connected disability(ies). The VA examiner's attention is directed to the findings in the August 2010 VA examination report. Any discrepancies should be reconciled. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide detailed rationale for the opinions. The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

3. After completing directive (1), provide the claims file to appropriate VA examiners to provide a VA medical opinions to address the etiology of the Veteran's hypertension, COPD, and sarcoidosis. The examiner must note that the claims file was reviewed. After a review of the claims file, the examiner must respond to the following:

Hypertension:
(a) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's hypertension had its onset in service or was otherwise related to service, to include herbicide exposure. (The examiner should note that VA has conceded the Veteran's exposure to Agent Orange during service).

(b) Whether it at least as likely as not that hypertension was caused or aggravated (increased in severity) by the Veteran's service-connected disability(ies), to include non-small cell lung cancer, coronary artery disease, diabetes mellitus type II, peripheral neuropathy of the bilateral lower extremities, kidney disease, and urticarial.

COPD:
(c) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's COPD had its onset in service or was otherwise related to service, to include herbicide exposure? (The examiner should note that VA has conceded the Veteran's exposure to Agent Orange during service).

(d) Whether it at least as likely as not that COPD was caused or aggravated (increased in severity) by the Veteran's service-connected disability(ies), to include non-small cell lung cancer, coronary artery disease, diabetes mellitus type II, peripheral neuropathy of the bilateral lower extremities, kidney disease, and urticarial.

Sarcoidosis:
(e) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's sarcoidosis had its onset in service or was otherwise related to service, to include herbicide exposure? (The examiner should note that VA has conceded the Veteran's exposure to Agent Orange during service).

(f) Whether it at least as likely as not that sarcoidosis was caused or aggravated (increased in severity) by the Veteran's service-connected disability(ies), to include non-small cell lung cancer, coronary artery disease, diabetes mellitus type II, peripheral neuropathy of the bilateral lower extremities, kidney disease, and urticarial.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide detailed rationale for the opinions. The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

When a diagnosis is not listed under 38 C.F.R. § 3.309 (e), the examiner is reminded that a claimant is not precluded from establishing service connection for a disease with proof of direct causation. See Combee, 34 F.3d at 1039.

4. If any benefit on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow an appropriate time for response. Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


